EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 27, 2009 relating to the financial statements and financial highlights which appears in the June 30, 2009 Annual Report to Shareholders of the American Century Global Gold Fund, Income & Growth Fund, Equity Growth Fund, NT Equity Growth Fund, Utilities Fund, Small Company Fund, NT Small Company Fund, Disciplined Growth Fund, International Core Equity Fund and Long-Short Market Neutral Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Kansas City, Missouri October
